DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Appeal Brief Filed June 27, 2022 has been reviewed. And in light of the arguments presented in the Appeal Brief filed, the Examiner has withdrawn the previous Final Rejection.

Allowable Subject Matter
Claims 1, 3 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a method for operating an internal combustion engine such as an internal combustion engine of a vehicle, the engine comprising an engine cylinder at least partly defining a combustion chamber and a reciprocating piston operable between a bottom dead center and a top dead center, a number of inlet valves in fluid communication with the combustion chamber and configured to regulate the supply of an incoming fluid medium to the combustion chamber and a number of exhaust valves in fluid communication with the combustion chamber and configured to regulate the evacuation of exhaust gases from the combustion chamber, wherein any one of the inlet valves and the outlet valves comprises at least one flow control valve adapted to regulate the flow of a fluid medium passing through the flow control valve, characterized by the method comprising the following steps: opening at least one of the inlet valves and introducing the incoming fluid medium into the cylinder of the engine by performing an intake stroke; compressing the trapped incoming fluid medium in a first compression stroke of the cylinder, while having the number of the inlet valves and the number of the exhaust valves in a closed state; injecting a quantity of fuel into the cylinder and combusting said injected fuel, resulting in burnt gases and remaining fuel medium; 2Application No.: 16/954,078Docket No.: 138223.523388 Response to Office Action of November 9, 2021 performing a first work stroke to produce power to a crank shaft of the engine, while controlling said flow control valve to partially exhaust the burnt gases at the end of the work stroke, thereby reducing the pressure in the cylinder, resulting in an exhausted first portion of the burnt gases and a remaining second portion of the burnt gases; compressing the remaining fluid medium in an additional compression stroke of the cylinder, while having the number of the inlet valves and the number of the exhaust valves in a closed state; injecting an additional quantity of fuel into the cylinder, resulting in a mixture of the additional quantity of fuel, the remaining fluid medium, and the remaining second portion of the burnt gases; combusting the mixture of the additional quantity of fuel, the remaining fluid medium, and the remaining second portion of the burnt gases; performing an additional work stroke to produce power to the crank shaft of the engine, while controlling said flow control valve to partially exhaust burnt gases due to combustion of the mixture at the end of the additional work stroke, thereby reducing the pressure in the cylinder; repeating the steps of additionally compressing remaining fluid medium in an additional compression stroke of the cylinder, while having the number of the inlet valves and the number of the exhaust valves in a closed state, additionally injecting an additional quantity of fuel into the cylinder, and additionally performing an additional work stroke to produce power to the crank shaft of the engine, while controlling the flow control valve to partly exhaust burnt gases at 3Application No.: 16/954,078Docket No.: 138223.523388 Response to Office Action of November 9, 2021 the end of the additional work stroke, thereby reducing the pressure in the cylinder, until the quantity of the remaining fluid medium in the cylinder is below a threshold value; and opening at least one of the exhaust valves and permitting partly burnt gases to expel from the cylinder via said at least one exhaust valve by performing an exhaust stroke. The closest prior art reference, Song et al. (US 20100/0017170), teach various aspects of the claimed invention but differs in injecting a quantity of fuel. The quantity is not clearly or positively taught by Song et al. to be an additional quantity as required. Furthermore, Song et al. does not teach the required partially exhausted burnt gas and differs by completely exhausting the combustion gas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747